Exhibit 10.1

Stock Option Grant Notice - International
(Amended and Restated 2014 Equity Incentive Plan)

Kura Oncology, Inc. (the “Company”), pursuant to its Amended and Restated 2014
Equity Incentive Plan (the “Plan”), hereby grants to Optionholder an option to
purchase the number of shares of the Company’s Common Stock set forth
below.  This option is subject to all of the terms and conditions as set forth
in this notice, in the Option Agreement (the definition of which shall include
any special terms and conditions for Optionholder’s country as set out in the
attached appendix (the “Appendix”)), the Plan and the Notice of Exercise, all of
which are attached hereto and incorporated herein in their
entirety.  Capitalized terms not explicitly defined in this notice but defined
in the Plan or the Option Agreement will have the same definitions as in the
Plan or the Option Agreement. If there is any conflict between the terms herein
and the Plan, the terms of the Plan will control.

Optionholder:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Shares Subject to Option:

 

Exercise Price (Per Share) (US$):

 

Total Exercise Price (US$):

 

Expiration Date:

 

Type of Grant:Nonstatutory Stock Option

Exercise Schedule:☐  Same as Vesting Schedule  ☐  Early Exercise Permitted

Vesting Schedule:

[The shares vest in a series of forty-eight (48) successive equal monthly
installments measured from the Vesting Commencement Date, subject to
Optionholder’s Continuous Service as of each such date.]

Payment: By one or a combination of the following items (described in the Option
Agreement):

☒ By cash, check, bank draft or money order payable to the Company

☒Pursuant to a Regulation T Program if the shares are publicly traded

☒By delivery of already-owned shares if the shares are publicly traded

☒Subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement




 

--------------------------------------------------------------------------------

 

 

Additional Terms/Acknowledgements:  Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan.  Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of (i) options
previously granted and delivered to Optionholder, (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable law
and (iii) any written employment or severance arrangement that would provide for
vesting acceleration of this option upon the terms and conditions set forth
therein.  

By accepting this option, Optionholder consents to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

Kura Oncology, Inc.

By:

Signature

Name:

Title:

Date:

Optionholder:

 

Signature

Date:

Attachments:  Option Agreement (including the Appendix), Amended and Restated
2014 Equity Incentive Plan and Notice of Exercise

 

 

 

--------------------------------------------------------------------------------

 

 

ATTACHMENT I

OPTION AGREEMENT




 

--------------------------------------------------------------------------------

 

 

Kura Oncology, Inc.
Option Agreement – International
(Amended and Restated 2014 Equity Incentive Plan)

Nonstatutory Stock Option

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement (the definition of which shall include any special terms and
conditions for your country set out in the attached appendix (the “Appendix”)),
Kura Oncology, Inc. (the “Company”) has granted you an option under its Amended
and Restated 2014 Equity Incentive Plan (the “Plan”) to purchase the number of
shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice.  The option is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”).  If there is any conflict between the terms in this Option Agreement
and the Plan, the terms of the Plan will control. Capitalized terms not
explicitly defined in this Option Agreement or in the Grant Notice but defined
in the Plan will have the same definitions as in the Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1.Vesting.  Your option will vest as provided in your Grant Notice, provided
that vesting will cease upon the termination of your Continuous Service.

2.Number of Shares and Exercise Price.  The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments.

3.Exercise prior to Vesting (“Early Exercise”).  If permitted in your Grant
Notice (i.e., the “Exercise Schedule” indicates “Early Exercise Permitted”) and
subject to the provisions of your option, you may elect at any time that is both
(i) during the period of your Continuous Service and (ii) during the term of
your option, to exercise all or part of your option, including the unvested
portion of your option; provided, however, that:

(a)a partial exercise of your option will be deemed to cover first vested shares
of Common Stock and then the earliest vesting installment of unvested shares of
Common Stock;

(b)any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise will be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement; and

(c)you will enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred.

 

--------------------------------------------------------------------------------

 

 

4.Method of Payment.  You must pay the full amount of the exercise price for the
shares you wish to exercise.  You may pay the exercise price in cash or by
check, bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

(a)Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.  This manner of payment is also known as a “broker-assisted exercise”,
“same day sale”, or “sell to cover”.

(b)Provided that at the time of exercise the Common Stock is publicly traded, by
delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise.  “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company.  You may not exercise your
option by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

(c)Subject to the consent of the Company at the time of exercise, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
shares of Common Stock issued upon exercise of your option by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price.  You must pay any remaining balance of the aggregate exercise
price not satisfied by the “net exercise” in cash or other permitted form of
payment.  Shares of Common Stock will no longer be outstanding under your option
and will not be exercisable thereafter if those shares (i) are used to pay the
exercise price pursuant to the “net exercise,” (ii) are delivered to you as a
result of such exercise, and (iii) are withheld to satisfy your tax and/or
social security withholding obligations.

5.Whole Shares.  You may exercise your option only for whole shares of Common
Stock.

6.Securities Law Compliance.  In no event may you exercise your option unless
the shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act.  The exercise of your option also must
comply with all other applicable laws and regulations governing your option, and
you may not exercise your option if the Company determines that such exercise
would not be in material compliance with such laws and regulations (including
any restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).

 

--------------------------------------------------------------------------------

 

 

7.Term.  You may not exercise your option before the Date of Grant or after the
expiration of the option’s term.  The term of your option expires, subject to
the provisions of Section 5(h) of the Plan, upon the earliest of the following:

(a)immediately upon the termination of your Continuous Service for Cause;

(b)three (3) months after the termination of your Continuous Service for any
reason other than Cause, your Disability or your death (except as otherwise
provided in Section 8(d) below); provided, however, that if during any part of
such three (3) month period your option is not exercisable solely because of the
condition set forth in the section above relating to “Securities Law
Compliance,” your option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of three (3)
months after the termination of your Continuous Service;

(c)twelve (12) months after the termination of your Continuous Service due to
your Disability (except as otherwise provided in Section 7(d)) below;

(d)eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

(e)the Expiration Date indicated in your Grant Notice; or

(f)the day before the tenth (10th) anniversary of the Date of Grant.

8.Exercise.

(a)You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.

(b)By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax and/or social security
withholding obligation of the Company or any Affiliate arising by reason of (i)
the exercise of your option, (ii) the lapse of any substantial risk of
forfeiture to which the shares of Common Stock are subject at the time of
exercise, or (iii) the disposition of shares of Common Stock acquired upon such
exercise.

(c)By exercising your option you agree that you will not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
with respect to any shares of Common Stock or other securities of the Company
held by you, for a period of

 

--------------------------------------------------------------------------------

 

 

one hundred eighty (180) days following the effective date of a registration
statement of the Company filed under the Securities Act or such longer period as
the underwriters or the Company will request to facilitate compliance with FINRA
Rule 2711 or NYSE Member Rule 472 or any successor or similar rule or regulation
(the “Lock-Up Period”); provided, however, that nothing contained in this
section will prevent the exercise of a repurchase option, if any, in favor of
the Company during the Lock-Up Period.  You further agree to execute and deliver
such other agreements as may be reasonably requested by the Company or the
underwriters that are consistent with the foregoing or that are necessary to
give further effect thereto.  In order to enforce the foregoing covenant, the
Company may impose stop-transfer instructions with respect to your shares of
Common Stock until the end of such period.  You also agree that any transferee
of any shares of Common Stock (or other securities) of the Company held by you
will be bound by this Section 8(c).  The underwriters of the Company’s stock are
intended third party beneficiaries of this Section 8(c) and will have the right,
power and authority to enforce the provisions hereof as though they were a party
hereto.

9.Transferability. Your option is not transferable except to your personal
representative on your death, and is exercisable during your life only by you,
or by your personal representative after your death.

10.Right of First Refusal.  Shares of Common Stock that you acquire upon
exercise of your option are subject to any right of first refusal that may be
described in the Company’s bylaws in effect at such time the Company elects to
exercise its right.  The Company’s right of first refusal will expire on the
first date upon which any security of the Company is listed (or approved for
listing) upon notice of issuance on a national securities exchange or quotation
system.

11.Right of Repurchase.  To the extent provided in the Company’s bylaws in
effect at such time the Company elects to exercise its right, the Company will
have the right to repurchase all or any part of the shares of Common Stock you
acquire pursuant to the exercise of your option.

12.Option not a Service Contract.  Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your
employment.  In addition, nothing in your option will obligate the Company or an
Affiliate, their respective stockholders, boards of directors, officers or
employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate. By accepting your option, you
acknowledge, understand and agree that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted under the Plan;

(b)the grant of your option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options (whether on the

 

--------------------------------------------------------------------------------

 

 

same or different terms), or benefits in lieu of options, even if options have
been granted in the past;

(c)your options and any shares of Common Stock acquired under the Plan on
exercise of your options, and the income and value of same, are not part of
normal or expected compensation for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(d)the future value of the shares of Common Stock underlying the option is
unknown, indeterminable, and cannot be predicted with certainty;

(e)neither the Company nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between your local currency and the United States
Dollar that may affect the value of your options or of any amounts due to you
pursuant to the exercise of your option or the subsequent sale of any shares of
Common Stock received;

(f)no claim or entitlement to compensation or damages shall arise from
forfeiture of this option resulting from the termination of your Continuous
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are employed or the
terms of your employment or service agreement, if any), and in consideration of
the grant of this option to which you are otherwise not entitled, you
irrevocably agree never to institute any claim against the Company or any
Affiliate, waive your ability, if any, to bring any such claim, and release the
Company and any Affiliate from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, you shall be deemed irrevocably to have agreed not
to pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim.

13.Withholding Obligations.

(a)At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax and/or social security withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with the exercise of your option.  

(b)Upon your request and subject to approval by the Company, and compliance with
any applicable legal conditions or restrictions, the Company may withhold from
fully vested shares of Common Stock otherwise issuable to you upon the exercise
of your option a number of whole shares of Common Stock having a Fair Market
Value, determined by the Company as of the date of exercise, not in excess of
the minimum amount of tax required to be withheld by law (or such lower amount
as may be necessary to

 

--------------------------------------------------------------------------------

 

 

avoid classification of your option as a liability for financial accounting
purposes).  Shares of Common Stock shall be withheld solely from fully vested
shares of Common Stock determined as of the date of exercise of your option that
are otherwise issuable to you upon such exercise.  Any adverse consequences to
you arising in connection with such share withholding procedure shall be your
sole responsibility.

(c)You may not exercise your option unless the tax and/ social security
withholding obligations of the Company and/or any Affiliate are
satisfied.  Accordingly, you may not be able to exercise your option when
desired even though your option is vested, and the Company will have no
obligation to issue a certificate for such shares of Common Stock or release
such shares of Common Stock from any escrow provided for herein, if applicable,
unless such obligations are satisfied.

14.Tax Consequences. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax or social security liabilities. You will not make any
claim against the Company, or any of its Officers, Directors, Employees or
Affiliates related to tax or social security liabilities arising from your
option or your other compensation.

15.Notices.  Any notices provided for in your option or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the national mail, postage prepaid, addressed to you
at the last address you provided to the Company.  The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and this option by electronic means or to request your consent to participate in
the Plan by electronic means.  By accepting this option, you consent to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

16.Governing Plan Document.  Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan.  If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control.

17.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You should consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action

18.Data Privacy.

(a)You explicitly and unambiguously acknowledge and consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this document by and among, as applicable, your employer, the
Company and its

 

--------------------------------------------------------------------------------

 

 

Affiliates for the exclusive purpose of implementing, administering and managing
your participation in the Plan. You understand that the Company, its Affiliates
and your employer hold certain personal information about you, including, but
not limited to, name, home address and telephone number, date of birth, social
security number (or other identification number), salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
options or any other entitlement to shares of Common Stock awarded, canceled,
purchased, exercised, vested, unvested or outstanding in your favor for the
purpose of implementing, managing and administering the Plan (“Data”). You
understand that the Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, that these
recipients may be located in your country or elsewhere, in particular in the US,
and that the recipient country may have different data privacy laws providing
less protections of your personal data than your country. You may request a list
with the names and addresses of any potential recipients of the Data by
contacting as the stock plan administrator at the Company (the “Stock Plan
Administrator”). You acknowledge that the recipients may receive, possess,
process, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan, including any requisite transfer of such Data, as may be required to a
broker or other third party with whom you may elect to deposit any shares of
Common Stock acquired upon the exercise of your Option. You understand that Data
will be held only as long as is necessary to implement, administer and manage
your participation in the Plan. You may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting the Stock Plan Administrator in writing.

(b)For the purposes of operating the Plan in the European Union and the United
Kingdom, the Company will collect and process information relating to you in
accordance with the privacy notice from time to time in force.

19.Language. You acknowledge that you are sufficiently proficient in the English
language, or have consulted with an advisor who is sufficiently proficient in
English, so as to allow you to understand the terms and conditions of this
Option Agreement. If you have received this Option Agreement, or any other
document related to your option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.

20.Foreign Asset/Account, Exchange Control and Tax Reporting. You may be subject
to foreign asset/account, exchange control and/or tax reporting requirements as
a result of the acquisition, holding and/or transfer of shares of Common Stock
or cash (including dividends and the proceeds arising from the sale of shares of
Common Stock) derived from your participation in the Plan in, to and/or from a
brokerage/bank account or legal entity located outside your country. The
applicable laws in your country may require that you report such accounts,
assets and balances therein, the value thereof and/or the transactions related
thereto to the applicable authorities in such country. You may also be required
to repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker

 

--------------------------------------------------------------------------------

 

 

within a certain time after receipt. You acknowledge that it is your
responsibility to be compliant with such regulations and you are encouraged to
consult with your personal legal advisor for any details.

21.Appendix. Notwithstanding any provisions in this Option Agreement, your
option shall be subject to the special terms and conditions for your country set
forth in the Appendix attached to this Option Agreement. Moreover, if you
relocate to one of the countries included therein, the terms and conditions for
such country will apply to you to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Option Agreement.

22.Choice of Law. The interpretation, performance and enforcement of this Option
Agreement shall be governed by the laws of the State of Delaware without regard
to that state’s conflicts of laws rules.

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX TO OPTION AGREEMENT

 

This Appendix includes special terms and conditions that govern the option
granted to you under the Plan if you reside and/or work in one of the countries
listed below.

 

The information contained herein is general in nature and may not apply to your
particular situation, and you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
If you are a citizen or resident of a country other than the one in which you
are currently working and/or residing, transfer employment and/or residency to
another country after the Date of Grant, are a consultant, change employment
status to a consultant position, or are considered a resident of another country
for local law purposes, the Company shall, in its discretion, determine the
extent to which the special terms and conditions contained herein shall be
applicable to you.

 

United Kingdom

Award Not a Service Contract. The following supplements Section 12 of the Option
Agreement:

You waive all rights to compensation or damages in consequence of the
termination of your office or employment with the Company or any Affiliate for
any reason whatsoever (whether lawful or unlawful and including, without
prejudice to the foregoing, in circumstances giving rise to a claim for wrongful
dismissal) in so far as those rights arise or may arise from you ceasing to hold
or being able to vest your option, or from the loss or diminution in value of
any rights or entitlements in connection with the Plan.

Withholding Obligations.  The following supplements Section 13 of the Option
Agreement:

(d)As a condition of the vesting of your option, you unconditionally and
irrevocably agree:

(i)to place the Company in funds and indemnify the Company in respect of (1) all
liability to UK income tax which the Company is liable to account for on your
behalf directly to HM Revenue & Customs; (2) all liability to national insurance
contributions which the Company is liable to account for on your behalf to HM
Revenue & Customs (including, to the extent permitted by law, secondary class 1
(employer’s) national insurance contributions for which you are liable and
hereby agree to bear); and (3) all liability to national insurance contributions
for which the Company is liable and which are formally transferred to you, which
arises as a consequence of or in connection with the exercise of your option
(the “UK Tax Liability”); or

(ii)to permit the Company to sell at the best price which it can reasonably
obtain such number of shares of Common Stock allocated or allotted to you
following exercise as will provide the Company with an amount equal to the UK
Tax Liability; and to permit the Company to withhold an amount not exceeding the
UK Tax Liability from any payment made to you (including, but not limited to
salary); and

 

--------------------------------------------------------------------------------

 

 

(iii)if so required by the Company, and, to the extent permitted by law, to
enter into a joint election or other arrangements under which the liability for
all or part of such employer’s national insurance contributions liability is
transferred to you; and

(iv)if so required by the Company, to enter into a joint election within Section
431 of (UK) Income Tax (Earnings and Pensions) Act 2003 (“ITEPA”) in respect of
computing any tax charge on the acquisition of “restricted securities” (as
defined in Section 423 and 424 of ITEPA); and

(v)to sign, promptly, all documents required by the Company to effect the terms
of this provision, and references in this provision to “the Company” shall, if
applicable, be construed as also referring to any Affiliate.

Clawback/Recovery.  By executing the Option Agreement, you expressly consent in
writing to the application of the right of recoupment to your option in
accordance with the terms of Section 8(l) of the Plan.

 

 

 




 

--------------------------------------------------------------------------------

 

 

ATTACHMENT II

AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN




 

--------------------------------------------------------------------------------

 

 

ATTACHMENT III

NOTICE OF EXERCISE

 

 

--------------------------------------------------------------------------------

 

 

Notice of Exercise - International

(Amended and Restated 2014 Equity Incentive Plan)

Kura Oncology, Inc.

12730 High Bluff Drive, Suite 400

San Diego, CA 92130

Date of Exercise: _______________

This constitutes notice to Kura Oncology, Inc. (the “Company”) under my stock
option that I elect to purchase the below number of shares of Common Stock of
the Company (the “Shares”) for the price set forth below.

Type of option:

Nonstatutory

Stock option dated:

_______________

Number of Shares as
to which option is
exercised:

_______________

Certificates to be
issued in name of:

_______________

Total exercise price:

US$______________

Cash payment delivered
herewith:

US$______________

Value of ________ Shares delivered herewith1:

US$______________

Value of ________ Shares pursuant to net exercise2:

US$______________

Regulation T Program (cashless exercise3):

US$______________

 

 

 

 

1    

Shares must meet the public trading requirements set forth in the
option.  Shares must be valued in accordance with the terms of the option being
exercised, and must be owned free and clear of any liens, claims, encumbrances
or security interests.  Certificates must be endorsed or accompanied by an
executed assignment separate from certificate.

2

Kura Oncology, Inc. must have established net exercise procedures at the time of
exercise, in order to utilize this payment method.

3

Shares must meet the public trading requirements set forth in the option.

 

--------------------------------------------------------------------------------

 

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Amended and Restated 2014 Equity Incentive
Plan, including (if I am a UK taxpayer), if requested, a completed joint
election under Section 431 of the Income Tax (Earnings and Pensions) Act 2003 in
the form attached hereto and/or a completed joint election for the transfer of
employer National Insurance contributions due in connection with this exercise,
and (ii) to provide for the payment by me to you (in the manner designated by
you) of the withholding obligation, if any, relating to the exercise of this
option.

I hereby make the following certifications and representations with respect to
the number of Shares listed above, which are being acquired by me for my own
account upon exercise of the option as set forth above:

I acknowledge that the Shares have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”), and are deemed to constitute
“restricted securities” under Rule 701 and Rule 144 promulgated under the
Securities Act.  I warrant and represent to the Company that I have no present
intention of distributing or selling said Shares, except as permitted under the
Securities Act and any applicable state securities laws.

I further acknowledge that I will not be able to resell the Shares for at least
ninety (90) days after the stock of the Company becomes publicly traded (i.e.,
subject to the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934) under Rule 701 and that more restrictive conditions apply
to affiliates of the Company under Rule 144.

I further acknowledge that all certificates representing any of the Shares
subject to the provisions of the Option shall have endorsed thereon appropriate
legends reflecting the foregoing limitations, as well as any legends reflecting
restrictions pursuant to the Company’s Articles of Incorporation, Bylaws and/or
applicable securities laws.

I further agree that, if required by the Company (or a representative of the
underwriters) in connection with the first underwritten registration of the
offering of any securities of the Company under the Securities Act, I will not
sell, dispose of, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale with respect to any shares of Common Stock or other
securities of the Company for a period of one hundred eighty (180) days
following the effective date of a registration statement of the Company filed
under the Securities Act (or such longer period as the underwriters or the
Company shall request to facilitate compliance with FINRA Rule 2711 or NYSE
Member Rule 472 or any successor or similar rule or regulation) (the “Lock-Up
Period”).  I further agree to execute and deliver such other agreements as may
be reasonably requested by the Company or the underwriters that are consistent
with the foregoing or that are necessary to give further effect thereto.  In
order to enforce the foregoing covenant, the Company may impose stop‑transfer
instructions with respect to securities subject to the foregoing restrictions
until the end of such period.  

Very truly yours,


 

 

--------------------------------------------------------------------------------

 

 

Joint Election under s431 ITEPA 2003 for full or partial disapplication of
Chapter 2 Income Tax (Earnings and Pensions) Act 20034

One Part Election

1.

Between

the Employee [Name]

whose National Insurance Number is [●]

and

the Company (who is the Employee's employer) Kura Oncology, Inc.

of Company Registration Number[●]

2.

Purpose of Election

This joint election is made pursuant to section 431(1) or 431(2) Income Tax
(Earnings and Pensions) Act 2003 (ITEPA) and applies where employment-related
securities, which are restricted securities by reason of section 423 ITEPA, are
acquired.

The effect of an election under section 431(1) is that, for the relevant Income
Tax and NIC purposes, the employment-related securities and their market value
will be treated as if they were not restricted securities and that sections 425
to 430 ITEPA do not apply.  An election under section 431(2) will ignore one or
more of the restrictions in computing the charge on acquisition.  Additional
Income Tax will be payable (with PAYE and NIC where the securities are Readily
Convertible Assets).

Should the value of the securities fall following the acquisition, it is
possible that Income Tax/NIC that would have arisen because of any future
chargeable event (in the absence of an election) would have been less than the
Income Tax/NIC due by reason of this election.  Should this be the case, there
is no Income Tax/NIC relief available under Part 7 of ITEPA 2003; nor is it
available if the securities acquired are subsequently transferred, forfeited or
revert to the original owner.

3.

Application

This joint election is made not later than 14 days after the date of acquisition
of the securities by the employee and applies to:

Number of securities[●]

Description of securitiescommon stock in Kura Oncology, Inc.

Name of issuer of securitiesKura Oncology, Inc.

Acquired by the Employee on [DATE]

4.

Extent of Application

This election disapplies:

S.431(1) ITEPA: All restrictions attaching to the securities

 

5.

Declaration

This election will become irrevocable upon the later of its signing or the
acquisition of employment-related securities to which this election applies.

 

In signing this joint election, we agree to be bound by its terms as stated
above.

 

2 

UK taxpayers only.

 

--------------------------------------------------------------------------------

 

 

 

………………………………………..               …./…./……….

Signature   (Employee)                                               Date

 

……………………………………….                …./…../………

Signature (for and on behalf of the Company)            Date

 

………………………….………………

Position in company

Note:

Where the election is in respect of multiple acquisitions, prior to the date of
any subsequent acquisition of a security it may be revoked by agreement between
the employee and employer in respect of that and any later acquisition.

 

 

 